



Exhibit 10.1




ENVISTA HOLDINGS CORPORATION
SEVERANCE AND CHANGE IN CONTROL PLAN
Effective as of November 4, 2020
ARTICLE I
PURPOSE AND TERM
Section 1.01 Purpose of the Plan. The purpose of the Plan is to provide Eligible
Employees with certain compensation and benefits as set forth in the Plan in the
event the Eligible Employee’s employment with the Company is terminated, or in
the event of a Change in Control.
The benefits provided in connection with a Change in Control are intended to
assure that the Company will have the continued dedication of the Eligible
Employee, notwithstanding the possibility, threat or occurrence of a Change in
Control, and to incentivize Eligible Employees to pursue good faith negotiation
of transactions that are in the best interest of the Company’s stockholders. The
Board believes it is imperative to diminish the inevitable distraction of the
Eligible Employee by virtue of the personal uncertainties and risks created by a
pending or threatened Change in Control; to encourage the Eligible Employee’s
full attention and dedication to the Company currently and in the event of any
threatened or pending Change in Control; and to provide the Eligible Employee
with competitive compensation and benefits arrangements for a limited period
following a Change in Control.
The Plan is not intended to be an “employee pension benefit plan” or “pension
plan” within the meaning of Section 3(2) of ERISA. Rather, the severance
provisions of this Plan are intended to be a “welfare benefit plan” within the
meaning of Section 3(1) of ERISA and to meet the descriptive requirements of a
plan constituting a “severance pay plan” within the meaning of regulations
published by the Secretary of Labor at Title 29, Code of Federal Regulations,
section 2510.3-2(b). Accordingly, the Severance Benefits paid by the Plan are
not deferred compensation and no employee shall have a vested right to such
benefits.
Section 1.02 Term of the Plan. The Plan shall generally be effective as of the
Effective Date, but subject to amendment from time to time in accordance with
Section 7.01. The Plan shall continue until terminated pursuant to Article VII
of the Plan.
ARTICLE II
DEFINITIONS
Section 2.01 “Annual Bonus Target Amount” shall mean 100% of the Participant’s
target annual bonus in effect as of the Participant’s Separation from Service
Date (disregarding for this purpose any reduction that is the basis for a Good
Reason Resignation); provided that if the Participant’s target annual bonus for
the year has not yet been established as of the date of his or her Separation
from Service, then the target annual bonus in effect for the immediately
preceding year shall apply.
Section 2.02 “Base Salary” shall mean the annual base salary in effect as of the
Participant’s Separation from Service Date (disregarding for this purpose any
reduction that is the basis for a Good Reason Resignation).
Section 2.03 “Board” shall mean the Board of Directors of the Company, or any
successor thereto, or a committee thereof specifically designated for purposes
of making determinations hereunder.
Section 2.04 “Cause” shall mean an Employee’s (a) dishonesty, fraud,
misappropriation, embezzlement, willful misconduct or gross negligence with
respect to the Employer, or any other action in willful disregard of the
interests of the Employer; (b) conviction of, or pleading guilty or no contest
to (i) a felony, (ii) any misdemeanor (other than a traffic violation), or (iii)
any other crime or activity that would impair the Employee’s ability to perform
duties or impair the business reputation of the Employer; (c) willful failure or
refusal to satisfactorily perform any duties


1

--------------------------------------------------------------------------------





assigned to the Employee (other than any failure due to physical or mental
incapacity); (d) failure or refusal to comply with the Employer’s standards,
policies or procedures, including without limitation the Company’s Code of
Conduct as amended from time to time; (e) violation of any restrictive covenant
agreement with an Employer; (f) engaging in any activity that is in conflict
with the business purposes of the Employer, as determined in the Employer’s sole
discretion, or (g) a material misrepresentation or a breach of any of the
employee’s representations, obligations or agreements under any agreement
between Employee and an Employer.
The Plan Administrator, in its sole and absolute discretion, shall determine
Cause.
Section 2.05 “Change in Control” shall have the same meaning as the term
“Substantial Corporate Change” as defined in the Envista Holdings Corporation
2019 Omnibus Incentive Plan, as amended from time to time, or as defined in a
successor equity incentive plan.
Section 2.06 “Change in Control Termination” shall mean a Participant’s
Involuntary Termination or Good Reason Resignation that occurs during the period
beginning on the date of a Change in Control and ending twenty-four (24) months
after the date of such Change in Control. Notwithstanding anything herein to the
contrary, Employees who become Eligible Employees within the twenty-four (24)
month period after a specific Change in Control shall not be eligible for a
Change in Control Termination with respect to such Change in Control.
Section 2.07 “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended, and the regulations promulgated thereunder.
Section 2.08 “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder.
Section 2.09 “Committee” shall mean the Compensation Committee of the Board or
such other committee appointed by the Board to assist the Company in making
determinations required under the Plan in accordance with its terms. The
Committee may delegate its authority under the Plan to an individual or another
committee.
Section 2.10 “Company” shall mean Envista Holdings Corporation. Unless it is
otherwise clear from the context, Company shall generally include participating
Subsidiaries.
Section 2.11 “Covered Termination” shall mean a Participant’s Involuntary
Termination or Good Reason Resignation that does not constitute a Change in
Control Termination.
Section 2.12 “Effective Date” shall mean November 4, 2020.
Section 2.13 “Eligible Employee” shall mean any Employee designated by the
Compensation Committee to be eligible to receive benefits under this Plan. The
Committee may also revoke any such designation with twelve months’ notice
(twenty-four months in the case of the Chief Executive Officer) or by mutual
consent.
Section 2.14 “Employee” shall mean an individual employed by an Employer as a
common law employee of the Employer, and shall not include any person working
for the Company through a temporary service or on a leased basis or who is hired
by the Company as an independent contractor, consultant, or otherwise as a
person who is not an employee for purposes of withholding federal employment
taxes, as evidenced by payroll records or a written agreement with the
individual, regardless of any contrary governmental or judicial determination or
holding relating to such status or tax withholding.
Section 2.15 “Employer” shall mean the Company or any Subsidiary with respect to
which this Plan has been adopted.
Section 2.16 “Equity Award” shall mean any grant of restricted stock, restricted
stock units, performance shares, performance share units, options, stock
appreciation rights, or other similar equity-based award issued by the Company.
Section 2.17 “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended, and the regulations promulgated thereunder.


2

--------------------------------------------------------------------------------





Section 2.18 “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the regulations promulgated thereunder.
Section 2.19 “Good Reason Resignation” shall mean any termination of employment
by a Participant that is not initiated by the Employer and that is caused by any
one or more of the following events.
(a) Without the Participant’s written consent, assignment to the Participant of
any duties inconsistent in any material respect with the Participant’s
authority, duties or responsibilities which represent a diminution of such
duties, or any other action by the Company which results in a material
diminution in such authority, duties or responsibilities (other than temporarily
while the Participant is physically or mentally incapacitated or as required by
applicable law);
(b) Without the Participant’s written consent, a material change in the
geographic location at which the Participant must perform services to a location
which is more than fifty (50) miles from the Participant’s principal place of
business; provided, that such change in location extends the commute of such
Participant;
(c) Without the Participant’s written consent, a material reduction to the
Participant’s Base Salary or Annual Bonus Target compensation, other than as
part of an across-the-board reduction that results in a proportional reduction
to the Participant substantially equivalent to that of other similarly situated
employees; or
(d) The Company’s failure to obtain a satisfactory agreement from any Successor
to assume and agree to perform the Company’s obligations to the Participant
under this Plan, as contemplated in Section 10.03 herein.
Notwithstanding the foregoing, the Participant shall be considered to have a
Good Reason Resignation only if the Participant provides written notice to the
Company specifying in reasonable detail the events or conditions upon which the
Participant is basing such Good Reason Resignation and the Participant provides
such notice within ninety (90) days after the event that gives rise to the Good
Reason Resignation. Within thirty (30) days after notice has been received, the
Company shall have the opportunity, but shall have no obligation, to cure such
events or conditions that give rise to the Good Reason Resignation. If the
Company does not cure such events or conditions within the thirty (30)-day
period, the Participant may terminate employment with the Company based on Good
Reason Resignation within thirty (30) days after the expiration of the cure
period.
Section 2.20 “Involuntary Termination” shall mean the date that a Participant
involuntarily separates from service with the Company and its Affiliates within
the meaning of Code Section 409A and shall not include a separation from service
for Cause, Permanent Disability or death, as provided under and subject to the
conditions of Article III.
Section 2.21 “Key Employee” shall mean an Employee who, at any time during the
12-month period ending on the identification date, is a “specified employee”
under Code Section 409A, as determined by the Committee or its delegate. The
determination of Key Employees, including the number and identity of persons
considered specified employees and the identification date, shall be made by the
Committee or its delegate in accordance with the provisions of Code Section 409A
and the regulations promulgated thereunder.
Section 2.22 “Named Appeals Fiduciary” shall mean the person(s) appointed
pursuant to Section 9.04.
Section 2.23 “Participant” shall mean any Eligible Employee who meets the
requirements of Article III and thereby becomes eligible for the payments and
other benefits provided under the Plan.
Section 2.24 “Permanent Disability” shall mean that an Employee has a permanent
and total incapacity from engaging in any employment for the Employer for
physical or mental reasons. A “Permanent Disability” shall be deemed to exist if
the Employee meets the requirements for disability benefits under the Employer’s
long-term disability plan or under the requirements for disability benefits
under the Social Security law then in effect, or if the Employee is designated
with an inactive employment status at the end of a disability or medical leave.
Section 2.25 “Plan” means this Envista Holdings Corporation Severance and Change
in Control Plan for Officers, as set forth herein, and as the same may from time
to time be amended.
Section 2.26 “Plan Administrator” shall mean the Committee or any committee
designated by the Board to administer the Plan. In the event of the occurrence
of a Potential Change in Control, the Plan Administrator shall


3

--------------------------------------------------------------------------------





appoint a person or entity independent of the third party effectuating the
Change in Control to serve as Plan Administrator (and such person or entity
shall be the Plan Administrator for all purposes upon the occurrence of a Change
in Control), and such appointment shall take effect and become irrevocable as of
the date of said occurrence (provided that such appointment shall be revocable
if a Change in Control does not occur and the Potential Change in Control
expires in accordance with Section 2.28(y)). For periods prior to a Potential
Change in Control, the Plan Administrator may delegate all or any portion of its
authority under the Plan to any other person(s).
Section 2.27 “Postponement Period” shall mean, for a Key Employee, the period of
six months after the Key Employee’s Separation from Service Date (or such other
period as may be required by Code Section 409A) during which deferred
compensation may not be paid to the Key Employee under Code Section 409A.
Section 2.28 “Potential Change in Control” shall mean the occurrence and
continuation of any of the following:
(a) any “person” (as defined in Section 13(d) and 14(d) of the Exchange Act),
excluding for this purpose, (i) the Company or any subsidiary company (wherever
incorporated) of the Company as defined by the law of the Company’s place of
incorporation, or (ii) any employee benefit plan of the Company (or related
trust) sponsored or maintained by the Company or any such subsidiary company, is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act) directly or indirectly of securities of the Company representing more than
five percent (5%) of the combined voting power of the Company’s then outstanding
securities unless such person has reported or is required to report such
ownership on Schedule 13G under the Exchange Act (or any comparable or successor
report) or on Schedule 13D under the Exchange Act (or any comparable or
successor report), which Schedule 13D does not state any intention to or reserve
the right to control or influence the management or policies of the Company or
engage in any of the actions specified in Item 4 of such Schedule (other than
the disposition of the ordinary shares) so long as such person neither reports
nor is required to report such ownership other than as described in this
paragraph; provided, however, that a Potential Change in Control will not be
deemed to have occurred as a result of a change in ownership percentage
resulting solely from an acquisition of securities by the Company;
(b) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;
(c) any “person” (as defined in subsection (a)) publicly announces an intention
to take or to consider taking actions which, if consummated, would constitute or
result in a Change in Control;
(d) any person (as defined in subsection (a)) commences a solicitation (as
defined in Rule 14a-1 of the Exchange Act) of proxies or consents that has the
purpose of effecting or would (if successful) result in a Change in Control;
(e) a tender or exchange offer for at least fifty percent (50%) of the
outstanding voting securities of the Company, made by a “person” (as defined in
subsection (a)), is first published or sent or given (within the meaning of Rule
14d-2(a) of the Exchange Act); or
(f) the Board adopts a resolution to the effect that, for purposes of the Plan,
a Potential Change in Control has occurred.
The Potential Change in Control shall be deemed in effect until the earlier of
(x) the occurrence of a Change in Control, or (y) the adoption by the Board of a
resolution stating that, for purposes of the Plan, the Potential Change in
Control has expired.
Section 2.29 “Proprietary Interest Agreement” shall mean the Agreement Regarding
Competition and Protection of Proprietary Interests, as amended, assigned or
replaced from time to time and executed by the Employee and the Company.
Section 2.30 “Release” shall mean the Separation of Employment Agreement and
General Release, in the form as provided by the Company.
Section 2.31 “Separation from Service” means “separation from service” within
the meaning of Code Section 409A(a)(2)(A)(i) and the applicable regulations and
rulings promulgated thereunder.


4

--------------------------------------------------------------------------------





Section 2.32 “Separation from Service Date” shall mean, with respect to a
Participant, the date on which such Participant experiences a Separation from
Service.
Section 2.33 “Severance Benefits” shall mean the cash amounts and other benefits
that a Participant is eligible to receive pursuant to Article IV of the Plan.
Section 2.34 “Severance Multiple” shall mean, for the Chief Executive Officer of
Envista Holdings Corporation, 2.0, and for all other Participants, 1.0.
Section 2.35 “Subsidiary” shall mean (a) a subsidiary company (wherever
incorporated) as defined by the law of the Company’s place of incorporation, (b)
any separately organized business unit, whether or not incorporated, of the
Company, (c) any employer that is required to be aggregated with the Company
pursuant to Code Section 414, and (d) any service recipient or employer that is
(i) within a controlled group of corporations with the Company as defined in
Code Sections 1563(a)(1), (2) and (3) where the phrase “at least 50%” is
substituted in each place “at least 80%” appears or (ii) with the Company as
part of a group of trades or businesses under common control as defined in Code
Section 414(c) and Treas. Reg. Section 1.414(c)-2 where the phrase “at least
50%” is substituted in each place “at least 80%” appears; provided, however,
that when the relevant determination is to be based upon legitimate business
criteria (as described in Treas. Reg. Section 1.409A-1(b)(5)(iii)(E) and Section
1.409A-1(h)(3)), the phrase “at least 20%” shall be substituted in each place
“at least 80%” appears as described above with respect to both a controlled
group of corporations and trades or business under common control.
Section 2.36 “Successor” shall mean any corporation or unincorporated entity or
group of corporations or unincorporated entities which acquires ownership,
directly or indirectly, through merger, consolidation, purchase or otherwise, of
all or substantially all of the assets of the Company.
Section 2.37 “Voluntary Resignation” shall mean any Separation from Service that
is not initiated by the Company or any Subsidiary, other than a Good Reason
Resignation.
ARTICLE III
PARTICIPATION AND ELIGIBILITY FOR SEVERANCE BENEFITS
Section 3.01 Participation. Each Eligible Employee who incurs a Covered
Termination or a Change in Control Termination and who satisfies the conditions
of Section 3.02 shall be eligible to receive the Severance Benefits described in
this Plan, subject to the application of the non-duplication provisions of
Section 4.06.
Section 3.02 Conditions.
(a) Eligibility for any Severance Benefits is expressly conditioned on the
occurrence of the following after the Participant’s Separation from Service
Date: (i) execution by the Participant of a Release and delivery of the Release
to the Company within twenty-one (21) days of the Separation from Service Date
(forty-five (45) days if the Separation from Service is part of a group
separation program), and non-revocation of the Release during the seven (7)-day
period following the execution of the Release; (ii) compliance by the
Participant with all the terms and conditions of such Release; provided,
however, if the applicable time period begins in one calendar year and ends in
the following calendar year, then payment, if any, will be made or commence in
the calendar year in which the applicable time period ends; (iii) the
Participant’s written agreement to comply with the terms of the Proprietary
Interest Agreement after the Participant’s employment with the Company; and (iv)
to the extent permitted in Section 4.05 of the Plan, execution of a written
agreement that authorizes the deduction of amounts owed to the Company prior to
the payment of any Severance Benefits (or in accordance with any other schedule
as is agreed between the Participant and the Company). If the Plan Administrator
determines that the Participant has not fully complied with any of the terms of
the Release and any of the agreements described hereinabove, or if it is
determined that such Participant is otherwise not entitled to Severance Benefits
hereunder, including in the case of a termination by the Company for Cause, then
the Plan Administrator may withhold Severance Benefits not yet in pay status or
discontinue the payment of the Participant’s Severance Benefits and may require
the Participant, by providing written notice of such repayment obligation to the
Participant, to repay any portion of the Severance Benefits already received
under the Plan. If the Plan Administrator notifies a Participant that repayment
of all or any portion of the Severance Benefits received under the Plan is
required, such amounts shall be repaid within thirty (30)


5

--------------------------------------------------------------------------------





calendar days of the date the written notice is sent; provided, however, that if
the Participant files an appeal of such determination under the claims
procedures described in Article IX, then such repayment obligation shall be
suspended pending the outcome of the appeals procedure. Any remedy under this
subsection (a) shall be in addition to, and not in place of, any other remedy,
including injunctive relief, that the Company may have.
(b) Notwithstanding compliance with Section 3.02(a), an Eligible Employee will
not be eligible to receive Severance Benefits under this Plan under any of the
following circumstances:
(i) The Eligible Employee’s Voluntary Resignation;
(ii) The Eligible Employee resigns employment (other than a Good Reason
Resignation) before the job-end date mutually agreed to in writing between the
Participant and the Employer, including any extension thereto as is mutually
agreed to in writing between the parties;
(iii) The Eligible Employee’s employment is terminated for Cause;
(iv) The Eligible Employee’s employment is terminated due to the Eligible
Employee’s death or Permanent Disability;
(v) The Eligible Employee does not return to work within the period prescribed
by law (or if there is no such period prescribed by law, then within a
reasonable period as is determined by the Plan Administrator) following an
approved leave of absence, unless such period is extended by mutual written
agreement of the parties; or
(vi) The Eligible Employee’s employment with the Employer terminates as a result
of a Change in Control and the Eligible Employee accepts employment, or has the
opportunity to continue employment, with a Successor (other than under terms and
conditions which would permit a Good Reason Resignation).
(c) The Plan Administrator has the discretion to make initial determinations
regarding an Eligible Employee’s eligibility to receive Severance Benefits
hereunder.
(d) An Eligible Employee returning from approved military leave will be eligible
for Severance Benefits if: (i) he/she is eligible for reemployment under the
provisions of the Uniformed Services Employment and Reemployment Rights Act
(USERRA); (ii) his/her pre-military leave job is eliminated; and (iii) the
Employer’s circumstances are changed so as to make reemployment in another
position impossible or unreasonable, or re-employment would create an undue
hardship for the Employer. If the Eligible Employee returning from military
leave qualifies for Severance Benefits, his/her severance benefits will be
calculated as if he/she had remained continuously employed from the date he/she
began his/her military leave. The Eligible Employee must also satisfy any other
relevant conditions for payment, including execution of a Release.
ARTICLE IV
DETERMINATION OF SEVERANCE BENEFITS
Section 4.01 Severance Benefits Upon a Covered Termination. If a Participant
experiences a Covered Termination and is determined to be eligible for Severance
Benefits, then:
(a) Cash Payment. The Participant shall receive payments equal to the Severance
Multiple multiplied by the Participant’s annual Base Salary plus the Severance
Multiple multiplied by the Participant’s Annual Bonus Target Amount. Payment
will be made in accordance with Article V.
(b) Bonus. The Participant shall receive a cash payment equal to his or her
pro-rated annual bonus (based on the number of full months completed from the
beginning of the fiscal year through the Separation from Service) based on
actual performance for the year in which the Participant’s Separation from
Service occurs. Payment will be made in accordance with Article V.
(c) Welfare Benefits. An employee eligible for severance payments who is
enrolled in one or more of the following programs under the Envista Holdings
Corporation and Subsidiaries Medical Plan, Dental Plan or Vision Plan (“Envista
Holdings Corporation Welfare Benefit Plans”) shall be given the opportunity to
continue enrollment


6

--------------------------------------------------------------------------------





and coverage in such programs. For purposes of medical, prescription drug,
dental and vision coverage, the coverage shall be provided under COBRA for the
maximum COBRA coverage period available, subject to all conditions and
limitations (including payment of premiums) of COBRA. If the Eligible Employee
or one or more covered dependents elects COBRA coverage, he or she shall be
solely responsible for paying the full cost of the COBRA coverage (including a
two percent administration charge) in the amount and at the time(s) required for
as long as, and to the extent that, he or she remains eligible for COBRA
coverage, as provided by the COBRA law.
The Company shall also pay a lump sum payment to the Eligible Employee equal to
the amount the Company would have otherwise contributed toward the Eligible
Employee’s group health, prescription, vision and dental coverage premium as an
active employee for a period of months equal to twelve (12) multiplied by the
Severance Multiple but subject to a maximum of eighteen (18) months. This lump
sum payment shall be subject to standard withholding and payroll deductions.
Section 4.02 Severance Benefits Upon a Change in Control Termination. If a
Participant experiences a Change in Control Termination and is determined to be
eligible for Severance Benefits, then:
(a) Cash Payment. The Participant shall receive a cash payment equal to the
applicable Severance Multiple increased by 0.5, multiplied by the sum of (i) the
Participant’s annual Base Salary and (ii) the Participant’s Annual Bonus Target
Amount. Payment will be made in accordance with Article V.
(b) Bonus. The Participant shall receive a cash payment equal to his or her
pro-rated annual bonus (based on the number of full months completed from the
beginning of the fiscal year through the Separation from Service), determined as
if the target performance goals had been achieved, for the year in which
Participant’s Separation from Service occurs; provided, however, that to the
extent that a bonus payment for such period is paid as a result of a Change in
Control under the terms of the incentive plan governing annual bonuses, then the
amount otherwise payable under this Section 4.02(b) will be offset by the
payment made under such other incentive plan. Payment will be made in accordance
with Article V.
(c) Equity Awards. Except as otherwise provided in a Participant’s award
agreement setting forth the terms and conditions of an Equity Award:
(i) Any unvested Equity Awards held by the Participant shall vest in full as of
the Separation from Service Date;
(ii) With respect to Equity Awards with performance conditions, performance will
be deemed to have been achieved at the target performance level; and
(iii) An Equity Award outstanding at the Separation from Service Date and held
by the Participants that, upon vesting, are subject to exercise may be exercised
until the earlier of (i) the fifth anniversary of the Separation from Service
Date and (ii) the expiration date of the such Equity Award under the original
terms of such grant.
(d) Welfare Benefits. An employee eligible for severance payments who is
enrolled in one or more of the following programs under the Envista Holdings
Corporation and Subsidiaries Medical Plan, Dental Plan or Vision Plan (“Envista
Holdings Corporation Welfare Benefit Plans”) shall be given the opportunity to
continue enrollment and coverage in such programs. For purposes of medical,
prescription drug, dental and vision coverage, the coverage shall be provided
under COBRA for the maximum COBRA coverage period available, subject to all
conditions and limitations (including payment of premiums) of COBRA. If the
Eligible Employee or one or more covered dependents elects COBRA coverage, he or
she shall be solely responsible for paying the full cost of the COBRA coverage
(including a two percent administration charge) in the amount and at the time(s)
required for as long as, and to the extent that, he or she remains eligible for
COBRA coverage, as provided by the COBRA law.
The Company shall also pay a lump sum payment to the Eligible Employee equal to
the amount the Company would have otherwise contributed toward the Eligible
Employee’s group health, prescription, vision and dental coverage premium as an
active employee for a period of months equal to eighteen (18). This lump sum
payment shall be subject to standard withholding and payroll deductions.
Section 4.03 Voluntary Resignation; Termination due to Death or Permanent
Disability. If the Eligible Employee’s employment terminates due to (a) the
Eligible Employee’s Voluntary Resignation, (b) death, or (c) Permanent


7

--------------------------------------------------------------------------------





Disability, then the Eligible Employee shall not be entitled to receive
Severance Benefits under this Plan and shall be entitled only to those benefits
(if any) as may be available under the Company’s other benefit plans and
policies effective at the time of such termination.
Section 4.04 Termination for Cause.
(a) If any Eligible Employee’s employment is terminated by the Company for
Cause, then the Eligible Employee shall not be entitled to receive Severance
Benefits under this Plan and shall be entitled only to those benefits that are
legally required to be provided to the Eligible Employee. In addition,
notwithstanding any other provision of this Plan to the contrary, if the
Committee or the Plan Administrator determines that an Eligible Employee (a) has
engaged in conduct that constitutes Cause at any time prior to the Eligible
Employee’s Separation from Service Date, or (b) after the Employee’s Separation
from Service Date, has been convicted of or entered a plea of nolo contendere
with respect to either a felony, or a misdemeanor which involves dishonesty,
fraud or morally repugnant behavior, based on conduct which occurred prior to
the Eligible Employee’s Separation from Service Date, then any Severance
Benefits payable to the Eligible Employee under this Plan shall immediately
cease, and the Eligible Employee shall be required to return any Severance
Benefits paid to the Eligible Employee prior to such determination.
(b) The Company may withhold paying Severance Benefits under the Plan pending
resolution of any good faith inquiry that is likely to lead to a finding
resulting in Cause or that may result in the termination of benefits hereunder.
(c) Any dispute regarding a termination for Cause or the termination of benefits
hereunder will be resolved by the Plan Administrator. Such determination will be
based on all of the facts and circumstances presented to the Plan Administrator
by the Company. If the Plan Administrator determines that the Eligible
Employee’s termination of employment is for Cause, or determines that the
Eligible Employee has engaged in conduct after his or her Separation from
Service Date that will result in the cessation of benefits hereunder, then the
Plan Administrator will notify the Eligible Employee in writing of such
determination, describing in detail the reason for such determination, including
without limitation the specific conduct that constituted the basis for the
determination. The Eligible Employee shall have the right to contest the
determination of the Plan Administrator in accordance with the Appeals Procedure
described in Section 9.03.
Section 4.05 Reduction of Severance Benefits. With respect to amounts paid under
the Plan that are not subject to Code Section 409A and the regulations
promulgated thereunder, the Plan Administrator reserves the right to make
deductions in accordance with applicable law for any monies owed to the Company
by the Participant or the value of Company property that the Participant has
retained in his/her possession. With respect to amounts paid under the Plan that
are subject to Code Section 409A and the regulations promulgated thereunder, the
Plan Administrator reserves the right to make deductions in accordance with
applicable law for any monies owed to the Company by the Participant or the
value of the Company property that the Participant has retained in his/her
possession; provided, however, that such deduction shall not exceed $5,000 in
the aggregate to the extent it would be considered an acceleration of benefit
payments.
Section 4.06 Non-Duplication of Benefits. The Plan is intended to supersede, and
not to duplicate, the provisions of any severance or other plan that
specifically provide the same type or types of benefits as are described herein
(including, for the avoidance of doubt, the Envista Senior Leaders Severance Pay
Plan Component of the Envista Severance Plan). However, the Plan is not intended
to supersede any other plan, program, arrangement or agreement providing a
Participant with benefits upon a termination of employment that are not
described herein, including but not limited to, payment of accrued vacation pay,
the vesting or exercise rights of any Equity Award, or the payment of any
long-term cash award. In such case, the Participant shall be entitled to receive
the payments or benefits so provided by any such other plan, program,
arrangement or agreement in accordance with its terms.
ARTICLE V
METHOD, DURATION AND LIMITATION OF SEVERANCE BENEFIT PAYMENTS
Section 5.01 Covered Termination Method of Payment. The cash Severance Benefits
to which a Participant is entitled pursuant to Section 4.01(a) relating to Base
Salary will be paid in approximately equal installments over a


8

--------------------------------------------------------------------------------





number of months equal to twelve (12) multiplied by the Participant’s Severance
Multiple in accordance with the Employer’s customary payroll practices,
following such time as all conditions of payment are satisfied. The cash
Severance Benefits to which a Participant is entitled pursuant to Section
4.01(a) relating to the Participant’s Annual Bonus Target amount and those
pursuant to Section 4.01(b) shall be paid at the same time as bonuses would be
payable under the applicable bonus or incentive program.
Section 5.02 Change in Control Termination Method of Payment. The cash Severance
Benefits to which a Participant is entitled pursuant to Section 4.02(a), Section
4.02(b) and Section 4.02(d) shall be paid in a single lump sum payment within
sixty (60) days following the Participant’s Separation from Service Date
following such time as all conditions of payment are satisfied. The benefits
under the arrangements described in Section 4.02(c) will be provided as
contemplated therein.
Section 5.03 Payment Terms. In no event will interest be credited on the unpaid
balance for which a Participant may become eligible. Payment shall be made by
mailing to the last address provided by the Participant to the Company or such
other reasonable method as determined by the Plan Administrator. All payments of
Severance Benefits are subject to applicable federal, state and local taxes and
withholdings. In the event of the Participant’s death prior to receiving the
full cash payment due to him or her, except to the extent otherwise provided
under the terms of the applicable agreement or arrangement governing the
payment, the remaining amount of such payment shall be paid to the Participant’s
estate in a single lump-sum payment within thirty (30) days following the later
of the Participant’s death or the determination of any performance level that
applies to such payment. In the event of the Participant’s death following a
Covered Termination and prior to the payment or exercisability of Equity Awards
that ceased to be subject to a requirement of continued employment or service
pursuant to Section 4.02(c), the Participant’s estate or personal representative
shall receive the same payment with respect to such Equity Awards, and shall be
eligible to exercise such Equity Awards to the same extent and at the same time,
as the Participant, had the Participant survived.
Section 5.04 Code Section 409A.
(a) Notwithstanding any provision of the Plan to the contrary, if required by
Code Section 409A and if a Participant is a Key Employee, then no Benefits shall
be paid to the Participant during the Postponement Period. If a Participant is a
Key Employee and payment of Severance Benefits is required to be delayed for the
Postponement Period under Code Section 409A, the accumulated amounts withheld on
account of Code Section 409A shall be paid in a lump sum payment within thirty
(30) days after the end of the Postponement Period and no interest or other
adjustment shall be made for the delayed payment. If the Participant dies during
the Postponement Period prior to the payment of Severance Benefits, then the
amounts withheld on account of Code Section 409A shall be paid within thirty
(30) days after the Participant’s death.
(b) This Plan is intended to meet the requirements of the “short-term deferral”
exception, the “separation pay” exception and other exceptions under Code
Section 409A and the regulations promulgated thereunder. Notwithstanding
anything in this Plan to the contrary, if required by Code Section 409A,
payments may only be made under this Plan upon an event and in a manner
permitted by Code Section 409A, to the extent applicable. For purposes of Code
Section 409A, the right to a series of payments under the Plan shall be treated
as a right to a series of separate payments. All reimbursements and in-kind
benefits provided under the Plan shall be made or provided in accordance with
the requirements of Section 409A of the Code, including, where applicable, the
requirement that (i) any reimbursement is for expenses incurred during the
period of time specified in the Plan, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit. In no event may a Participant designate the year of payment for any
amounts payable under this Plan.
Section 5.05 Termination of Eligibility for Benefits.
(a) All Eligible Employees shall cease to be eligible to participate in this
Plan, and all Severance Benefits payments shall cease upon the occurrence of the
earlier of:


9

--------------------------------------------------------------------------------





(i) Subject to Article VII, termination or modification of the Plan; or
(ii) Completion of any obligation of the Company or its Subsidiaries to make any
payment or distribution under Articles III or IV for the benefit of the
Participant.
(b) Notwithstanding anything herein to the contrary, the Company shall have the
right to cease all Severance Benefits payments and to recover payments
previously made to the Participant should the Participant at any time breach the
Participant’s undertakings under the terms of the Plan, including, but not
limited to, the Release.
Section 5.06 Limitation on Benefits.
(a) Notwithstanding any other provision of this Plan, except as provided in
Section 5.06(b), in the event it shall be determined that any payment or
distribution by the Company or its Subsidiaries to or for the benefit of a
Participant (whether paid or provided pursuant to the terms of this Plan or
otherwise) (a “Payment”) would be nondeductible by the Company for Federal
income tax purposes because of Section 280G of the Code, then the aggregate
present value of the benefits provided to the Participant pursuant to the rights
granted under this Plan (such benefits are hereinafter referred to as “Plan
Payments”) shall be reduced to the Reduced Amount. The “Reduced Amount” shall be
an amount expressed in present value which maximizes the aggregate present value
of Plan Payments without causing any Payment to be nondeductible by the Company
because of Section 280G of the Code. For purposes of this Section 5.06, present
value shall be determined in accordance with Section 280G(d)(4) of the Code. To
the extent necessary to eliminate an excess parachute amount that would not be
deductible by the Company for federal income tax purposes because of Section
280G of the Code, the amounts payable or benefits to be provided to the
Participant shall be reduced such that the economic loss to the Participant as a
result of the excess parachute amount elimination is minimized. In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of Section 409A and where two economically equivalent amounts are
subject to reduction but payable at different times, such amounts shall be
reduced on a pro rata basis but not below zero.
(b) If the Firm (as defined in Section 5.06(c)) determines that the payments to
the Participant (before any reductions as described in Section 5.06(a)) on an
after-tax basis (i.e., after federal, state and local income and excise taxes
and federal employment taxes) would exceed the Reduced Amount on an after-tax
basis (i.e., after federal, state and local income and federal employment taxes)
then such payments will not be reduced as described in Section 5.06(a).
(c) All determinations required to be made under this Section 5.06 shall be made
by a nationally recognized accounting or consulting firm selected by the Senior
Vice-President, Human Resources of the Company (or the equivalent) upon the
occurrence of a Potential Change in Control (the “Firm”), which shall provide
detailed supporting calculations both to the Company and the Participant within
fifteen (15) business days of the Separation from Service Date or such earlier
time as is requested by the Company. Any such determination by the Firm shall be
binding upon the Company, its successors and the Participant (subject to Section
5.06(e) below). At the next regularly scheduled payroll date occurring at least
five (5) business days after the determination by the Firm as to the Reduced
Amount, the Company shall provide to the Participant such Payments as are then
due to the Participant in accordance with the rights afforded under this Plan or
any other applicable plan.
(d) The Company shall reimburse the Participant for any reasonable costs or
expenses of tax counsel incurred by the Participant in connection with any audit
or investigation by the Internal Revenue Service, or any state or local tax
authorities, concerning the application of Code Section 280G to any Payments
(provided, that the Participant retains tax counsel acceptable to the Company).
Notwithstanding anything herein to the contrary, any reimbursement or payment
pursuant to this Section 5.06(d) shall be made in a manner, and in such
timeframe, that complies with the requirements of Treasury Regulations Section
1.409A-3(i)(1)(v).
(e) In the event that the Firm determines that a reduction effected pursuant to
Section 5.06(a) above was excessive in amount due to changes in relevant data or
information following its original determination under Section 5.06(c) above,
and that additional Plan Payments could have been made thereunder, the Company
shall promptly make such additional payments to the Participant.
 


10

--------------------------------------------------------------------------------





ARTICLE VI
THE PLAN ADMINISTRATOR
Section 6.01 Authority and Duties. It shall be the duty of the Plan
Administrator, on the basis of information supplied to it by the Company and the
Committee, to properly administer the Plan. The Plan Administrator shall have
the full power, authority and discretion to construe, interpret and administer
the Plan, to make factual determinations, to correct deficiencies therein, and
to supply omissions. All decisions, actions and interpretations of the Plan
Administrator shall be final, binding and conclusive upon the parties with
respect to denied claims for Severance Benefits, except in those cases where
such determination is subject to review by the Named Appeals Fiduciary. The Plan
Administrator may adopt such rules and regulations and may make such decisions
as it deems necessary or desirable for the proper administration of the Plan.
Section 6.02 Compensation of the Plan Administrator. The Plan Administrator
appointed for periods prior to a Potential Change in Control shall receive no
compensation for services as such. The Plan Administrator appointed for periods
on and after a Potential Change in Control will be entitled to receive
reasonable compensation as is mutually agreed upon between the parties. All
reasonable expenses of the Plan Administrator shall be paid or reimbursed by the
Company upon proper documentation. The Plan Administrator shall be indemnified
by the Company against personal liability for actions taken in good faith in the
discharge of the Plan Administrator’s duties.
Section 6.03 Records, Reporting and Disclosure. The Plan Administrator shall
keep a copy of all records relating to the payment of Severance Benefits to
Participants and former Participants and all other records necessary for the
proper operation of the Plan. All Plan records shall be made available to the
Committee, the Company and to each Participant for examination during business
hours except that a Participant shall examine only such records as pertain
exclusively to the examining Participant and to the Plan. The Plan Administrator
shall prepare and shall file as required by law or regulation all reports,
forms, documents and other items required by ERISA, the Code, and every other
relevant statute, each as amended, and all regulations thereunder (except that
the Company, as payor of the Severance Benefits, shall prepare and distribute to
the proper recipients all forms relating to withholding of income or wage taxes,
Social Security taxes, and other amounts that may be similarly reportable).
ARTICLE VII
AMENDMENT, TERMINATION AND DURATION
Section 7.01 Amendment, Suspension and Termination. Except as otherwise provided
in this Section 7.01, the Compensation Committee or its delegate shall have the
right, at any time and from time to time, to amend, suspend or terminate the
Plan in whole or in part, for any reason or without reason, subject to the prior
notification to Participants twelve months prior to the termination of the Plan
or the Participants’ written consent, by a formal written action.
Notwithstanding the foregoing,
(a) After the occurrence of a Potential Change in Control (and prior to its
expiration in accordance with Section 2.28(y)), (i) any termination or
suspension of the Plan will not be applicable to Eligible Employees who are
employed on the date of occurrence of the Potential Change in Control, and (ii)
no amendment shall adversely affect any right of a Participant or Eligible
Employee without the written consent of such Participant or Eligible Employee.
(b) After the occurrence of a Change in Control, (i) any termination or
suspension of the Plan during the 24 month period following the Change in
Control will not be applicable to Eligible Employees who are employed on the
date of occurrence of the Change in Control, (ii) no amendment during the 24
month period following the Change in Control shall adversely affect any right of
a Participant or Eligible Employee without the written consent of such
Participant or Eligible Employee, and (iii) no amendment shall give the Company
the right to recover any amount paid to any Participant prior to the date of
such amendment or to cause the cessation of Severance Benefits already approved
for a Participant who has executed a Release.


11

--------------------------------------------------------------------------------





(c) Any amendment or termination of the Plan must comply with all applicable
legal requirements including, without limitation, compliance with Code Section
409A and the regulations and rulings promulgated thereunder, securities, tax, or
other laws, rules, regulations or regulatory interpretations thereof, applicable
to the Plan.
Section 7.02 Duration. The Plan shall continue in full force and effect until
the earlier of (a) termination of the Plan pursuant to Section 7.01 or (b) the
second anniversary of a Change in Control; provided, however, that after the
termination of the Plan, if any Participant terminated employment due to a
Covered Termination or Change in Control Termination prior to the termination of
the Plan and is still entitled to receive payments or benefits hereunder, then
the Plan shall remain in effect with respect to such Participant until all of
the obligations of the Company are satisfied with respect to such Participant.
ARTICLE VIII
DUTIES OF THE COMPANY AND THE COMMITTEE
Section 8.01 Records. The Company shall supply to the Committee all records and
information necessary to the performance of the Committee’s duties.
Section 8.02 Payment. Payments of Severance Benefits to Participants shall be
made in such amount as determined by the Committee under Article V, from the
Company’s general assets or from a supplemental unemployment benefits trust, in
accordance with the terms of the Plan, as directed by the Committee.
Section 8.03 Discretion. Any decisions, actions or interpretations to be made
under the Plan by the Board, the Committee and the Plan Administrator, acting on
behalf of either, shall be made in each of their respective sole discretion, not
in any fiduciary capacity and need not be uniformly applied to similarly
situated individuals and such decisions, actions or interpretations shall be
final, binding and conclusive upon all parties. As a condition of participating
in the Plan, the Participant acknowledges that all decisions and determinations
of the Board, the Committee and the Plan Administrator taken in good faith shall
be final and binding on the Participant, his or her beneficiaries and any other
person having or claiming an interest under the Plan on his or her behalf.
ARTICLE IX
CLAIMS PROCEDURES
Section 9.01 Claim. Each Participant under this Plan may contest any benefit
denial made by the Company, the Board, the Committee or the Plan Administrator
hereunder by completing and filing with the Plan Administrator a written claim
in the manner specified by the Plan Administrator no later than one hundred and
eighty (180) days following the date the action was taken or determination made,
which claim must be supported by such information as the Plan Administrator
deems relevant and appropriate. No person may bring an action for any alleged
wrongful denial of Plan benefits in a court of law unless the claims procedures
described in this Article IX are exhausted and a final determination is made by
the Plan Administrator and/or the Named Appeals Fiduciary. The Participant or
his or her beneficiary may choose an authorized representative to act on his/her
behalf in connection with this claims procedure.    If the terminated
Participant or interested person challenges a decision by the Plan Administrator
and/or Named Appeals Fiduciary, a review by the court of law will be limited to
the facts, evidence and issues presented to the Plan Administrator during the
claims procedure set forth in this Article IX. Issues not raised with the Plan
Administrator and/or Named Appeals Fiduciary will be deemed waived.
Section 9.02 Response to Claim. The Plan Administrator will review the claim
filed pursuant to Section 9.01 and make a determination thereon. In the event
that any claim relating to the administration of Severance Benefits is denied in
whole or in part, the Plan Administrator shall notify in writing the terminated
Participant or his or her beneficiary (“claimant”) whose claim has been so
denied of such denial within ninety (90) days after the receipt of the claim for
benefits. This period may be extended an additional ninety (90) days if the Plan
Administrator determines such extension is necessary and the Plan Administrator
provides notice of extension to the claimant prior to the end of the initial
ninety (90) day period, notifying the claimant of the special circumstances
requiring the extension of time and the date by which the Plan expects to render
the benefit determination. The notice advising of the denial shall: (a) specify
the reason or reasons for denial, (b) make specific reference to the Plan
provisions on which the determination was based, (c) describe any additional
material or information necessary for the claimant to


12

--------------------------------------------------------------------------------





perfect the claim (explaining why such material or information is needed), (d)
describe the Plan’s review procedures and the time limits applicable to such
procedures, including a statement of the claimant’s right to bring a civil
action under section 502(a) of ERISA following an adverse benefit determination
on review, and (e) include any other information required by ERISA.
Section 9.03 Appeals of Denied Administrative Claims. All appeals shall be made
by the following procedure:
(a) A claimant whose claim has been denied shall file with the Plan
Administrator a notice of appeal of the denial. Such notice shall be filed
within sixty (60) calendar days of notification by the Plan Administrator of the
denial of a claim, shall be made in writing, and shall set forth all of the
facts upon which the appeal is based. Appeals not timely filed shall be barred.
(b) The Named Appeals Fiduciary shall consider the merits of the claimant’s
written presentations, the merits of any facts or evidence in support of the
denial of benefits, and such other facts and circumstances as the Named Appeals
Fiduciary shall deem relevant.
(c) The Named Appeals Fiduciary shall render a determination upon the appealed
claim which determination shall be accompanied by a written statement as to the
reasons therefor. The determination shall be made to the claimant within sixty
(60) days of the claimant’s request for review, unless the Named Appeals
Fiduciary determines that special circumstances require an extension of time for
processing the claim. In such case, the Named Appeals Fiduciary shall notify the
claimant of the need for an extension of time to render its decision prior to
the end of the initial sixty (60) day period, and the Named Appeals Fiduciary
shall have an additional sixty (60) day period to make its determination. The
determination so rendered shall be binding upon all parties as long as it is
made in good faith. If the determination is adverse to the claimant, the notice
shall (i) provide the reason or reasons for denial, (ii) make specific reference
to the Plan provisions on which the determination was based, (iii) include a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to a the claimant’s claim for benefits, and (iv) state that
the claimant has the right to bring an action under section 502(a) of ERISA.
Section 9.04 Appointment of the Named Appeals Fiduciary. The Named Appeals
Fiduciary shall be the person or persons named as such by the Board or
Committee, or, if no such person or persons be named, then the person or persons
named by the Plan Administrator as the Named Appeals Fiduciary; provided,
however, that effective on the date of a Change in Control, the Plan
Administrator shall also serve as the Named Appeals Fiduciary. For periods
before the date of a Change in Control, Named Appeals Fiduciaries may at any
time be removed by the Board or Committee, and any Named Appeals Fiduciary named
by the Plan Administrator may be removed by the Plan Administrator. All such
removals may be with or without cause and shall be effective on the date stated
in the notice of removal. The Named Appeals Fiduciary shall be a “Named
Fiduciary” within the meaning of ERISA, and unless appointed to other fiduciary
responsibilities, shall have no authority, responsibility, or liability with
respect to any matter other than the proper discharge of the functions of the
Named Appeals Fiduciary as set forth herein.
Section 9.05 Attorneys’ Fees. The Company agrees to pay or reimburse any
Participant, to the fullest extent permitted by law, for all legal fees and
expenses that the Participant reasonably incurs as a result of any contest by
the Company, the Participant or others of the validity or enforceability of, or
liability under, any provision of the Plan or any guarantee of performance
thereunder (including as a result of any contest by a Participant about the
amount of any payments under the Plan), plus in each case interest on any
delayed payment at the applicable federal rate provided for in Section
7872(f)(2)(A) of the Code, in each case, provided that, the Participant prevails
on any substantive issue in such proceeding.
ARTICLE X
MISCELLANEOUS
Section 10.01 Nonalienation of Benefits. None of the payments, benefits or
rights of any Participant shall be subject to any claim of any creditor of any
Participant, and, in particular, to the fullest extent permitted by law, all
such payments, benefits and rights shall be free from attachment, garnishment
(if permitted under applicable law), trustee’s process, or any other legal or
equitable process available to any creditor of such Participant. No Participant


13

--------------------------------------------------------------------------------





shall have the right to alienate, anticipate, commute, pledge, encumber or
assign any of the benefits or payments that he or she may expect to receive,
contingently or otherwise, under this Plan.
Section 10.02 Notices. All notices and other communications required hereunder
shall be in writing and shall be delivered personally or mailed by registered or
certified mail, return receipt requested, or by overnight express courier
service. In the case of the Participant, mailed notices shall be addressed to
him or her at the home address which he or she most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to the Plan Administrator.
Section 10.03 Successors. Any Successor shall assume the obligations under this
Plan and expressly agree to perform the obligations under this Plan.
Section 10.04 Other Payments. Except as otherwise provided in this Plan, no
Participant shall be entitled to any cash payments or other severance benefits
under any of the Company’s then current severance pay policies for a termination
that is covered by this Plan for the Participant.
Section 10.05 No Mitigation. Participants shall not be required to mitigate the
amount of any Severance Benefits provided for in this Plan by seeking other
employment or otherwise, nor shall the amount of any Severance Benefits provided
for herein be reduced by any compensation earned by other employment or
otherwise, except if the Participant is re-employed by the Company, in which
case Severance Benefits shall cease.
Section 10.06 No Contract of Employment. Neither the establishment of the Plan,
nor any modification thereof, nor the creation of any fund, trust or account,
nor the payment of any benefits shall be construed as giving any Eligible
Employee or any person whosoever, the right to be retained in the service of the
Company, and all Eligible Employees shall remain subject to discharge to the
same extent as if the Plan had never been adopted.
Section 10.07 Severability of Provisions. If any provision of this Plan shall be
held invalid or unenforceable by a court of competent jurisdiction, such
invalidity or unenforceability shall not affect any other provisions hereof, and
this Plan shall be construed and enforced as if such provisions had not been
included.
Section 10.08 Heirs, Assigns, and Personal Representatives. This Plan shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties, including each Participant, present and future.
Section 10.09 Headings and Captions. The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.
Section 10.10 Gender and Number. Where the context admits, words in any gender
shall include any other gender, and, except where otherwise clearly indicated by
context, the singular shall include the plural, and vice-versa.
Section 10.11 Unfunded Plan. The Plan shall not be funded. No Participant shall
have any right to, or interest in, any assets of the Company that may be applied
by the Company to the payment of Severance Benefits.
Section 10.12 Payments to Incompetent Persons. Any benefit payable to or for the
benefit of a minor, an incompetent person or other person incapable of
receipting therefor shall be deemed paid when paid to such person’s guardian or
to the party providing or reasonably appearing to provide for the care of such
person, and such payment shall fully discharge the Company, the Committee and
all other parties with respect thereto.
Section 10.13 Lost Payees. A benefit shall be deemed forfeited if the Committee
is unable to locate a Participant to whom Severance Benefits are due. Such
Severance Benefits shall be reinstated if application is made by the Participant
for the forfeited Severance Benefits while this Plan is in operation.
Section 10.14 Controlling Law. This Plan shall be construed and enforced
according to the laws of the State of Delaware to the extent not superseded by
federal law.




14